Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 1/27/2021.  Applicant has elected Group I, corresponding to method claims 19-20.
Invention Group II, corresponding to structural claims 1-18, is withdrawn from further consideration.
The examiner acknowledges the applicant’s cancellation of claims 1-18.
The examiner also acknowledges new method claims 19-38, which correspond to additional limitations for methods of manufacturing FET regions.

Drawings
The drawings are objected to because there are multiple labels for individual parts and confusing notes to a “drawing agent”; for example see Figs. 4, 7A, 8A, 9A, etc. The drawings are confusing enough that it is difficult for the examiner to determine which embodiments support each claim.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
	
SPECIES
As far as can be understood from the confusing drawings, this newly added claims present embodiments directed to the following patentably distinct species (please elect one species from each grouping for examination):

Multi-step methods for forming six adjacent transistors:
See method of Fig. 6 (corresponding at least to new claim 31)
See method of Fig. 19 (corresponding to at least new claim 36)
Materials of shields
Shield is formed of metal nitride such as TiN, TaN, TaTiN, WN, TiSiN, WCN and MoN (see [0076] and at least claim 21) 
Shield is formed of a metal layer ([0076] and at least claim 22)
Shield is formed of a carbide (see at least claim 23 and [0076])
Shield is formed of a silicide (see at least claim 24 and [0076])
Particular techniques for forming a shield (or shields)
Chemical treatment (see Fig. 5C and at least claim 25)
Ion implant (see Fig. 5E and at least claim 26)
Al-source matter variation (see Fig. 5G and at least claim 27)
Shield structure configurations
One shield on top of WFM layer (Fig. 5A; see also Fig. 13)
Two shields on top of WFM layer (Fig. 5B; see also claim 30)
One shield on bottom of WFM layer with one shield on top (Fig. 5F)
One shield on bottom of WFM layer with two shields on top (Fig. 5I and 6; see also claim 30)

Each of these species is independent or distinct because they are mutually exclusive structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic. The applicant should indicate which claims belong to the elected species.

For a complete response, each letter should have one corresponding romanette elected. For example, the applicant could elect Aii, Bi, Ci, and Dii.


the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899